ACCEPTED
                                                                                          04-15-00781-CV
                                                                              FOURTH COURT OF APPEALS
                               04-15-00781-CV                                      SAN ANTONIO, TEXAS
                                                                                    12/10/2015 5:06:54 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK



                            CAUSE NO. 2015-CI-13685
                                                                       FILED IN
AUSTIN MATERIALS, LLC dba                  §                  4th COURT
                                                   IN THE DISTRICT      OF APPEALS
                                                                     COURT
                                                               SAN ANTONIO, TEXAS
RAMMING PAVING COMPANY,                    §                12/10/2015 5:06:54 PM
    Plaintiff,                             §                   KEITH E. HOTTLE
                                                     th              Clerk
                                           §       57 JUDICIAL DISTRICT
vs.                                        §
                                           §
ALL AMERICAN EXCAVATION,                   §
INC.,                                      §
BARTLETT COCKE GENERAL                     §
CONTRACTORS, LLC AND CHUBB                 §
& SON, INC., a division of FEDERAL         §
INSURANCE COMPANY,                         §        BEXAR COUNTY, TEXAS
      Defendants.


           DEFENDANT ALL AMERICAN EXCAVATION, INC.’S
                NOTICE OF ACCELERATED APPEAL


      COMES NOW Defendant All American Excavation, Inc. (“Defendant”) and

hereby gives notice per Texas Rule of Appellate Procedure 25 and 28 of its accelerated

appeal per Texas Civil Practices & Remedies Code §51.016 of the District Court’s

Order Denying Defendant’s Motion to Abate and Compel Arbitration entered on

December 4, 2015. This appeal is taken to the Fourth Court of Appeals in San

Antonio, Texas, and is NOT a parental termination or child protection case.




8203-15\00545582.000
                                          1
                                       Respectfully submitted,

                                       TAUBE SUMMERS HARRISON TAYLOR
                                         MEINZER BROWN LLP

                                       By:   /s/ Neal Meinzer
                                             B. Neal Meinzer
                                             State Bar No. 00797065
                                             nmeinzer@taubesummers.com
                                             S. King
                                             State Bar No. 24067708
                                             aking@taubesummers.com
                                       100 Congress Ave., 18th Floor
                                       Austin, Texas 78701
                                       Telephone: (512) 472-5997
                                       Telecopier: (512) 472-5248

                                       ATTORNEYS FOR DEFENDANTS


                          CERTIFICATE OF SERVICE

      Pursuant to the Texas Rules of Civil Procedure 21 and 21a, a true and correct
copy of the foregoing was served on all counsel of record by email as listed below, on
December 10, 2015.

Lee Elms
Thomas S. Harmon
Elms Harmon Macchia, LLC
2702 Treble Creek
San Antonio, Texas 78258
l.elms@elmslaw.com
tharmon@elmslaw.com



                                       /s/ Neal Meinzer

8203-15\00545582.000
                                          2
                       Neal Meinzer




8203-15\00545582.000
                         3